Citation Nr: 1500746	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-16 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for sleep apnea.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to October 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas, which denied reopening the claims of service connection for sinusitis and sleep apnea.  

Additionally, the Board notes that in the January 2009 rating decision, the RO denied the issue of service connection for back pain, which the Veteran later appealed in April 2010.   Subsequently, in a May 2014 rating decision, the RO granted service connection for degenerative dis disease of the lumbar spine.  This decision constitutes a full grant of benefits on that issue.  Therefore, the claim of service connection for degenerative dis disease of the lumbar spine is no longer on appeal.  

The Veteran initially requested a Videoconference hearing on the April 2010 Substantive Appeal.  In July 2014, the Veteran submitted a written statement withdrawing that hearing request, and asking for the VA to make a decision on his pending appeal based on all the evidence of record as soon as possible.  38 U.S.C.A. § 20.704(d) (2014). 

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  

As a final introductory matter, it does not appear that the issues of entitlement to service connection for memory loss and entitlement to a total disability rating based on individual unemployability (TDIU) have been addressed by the Agency of Original Jurisdiction (AOJ).  In a July 2014 statement, the Veteran's representative stated that the Veteran wished to file a claim of entitlement to a TDIU based primarily on his hypertension, and back and knee conditions, to include the medications required for these conditions.  Additionally, in August 2014, the Veteran contacted the RO and stated that he wished to add the issue of service connection for memory loss.  As the AOJ has not yet adjudicated the issues of entitlement to service connection for memory loss and entitlement to a TDIU, they are referred back to the AOJ for appropriate action.

The issues of entitlement to service connection for sleep apnea and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for sinusitis was previously denied in a December 1997 RO rating decision.  The Veteran was notified of that decision, but did not file a Substantive Appeal.

2.  The evidence associated with the claims file subsequent to the December 1997 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for sinusitis, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's claim of entitlement to service connection for sleep apnea was previously denied in a September 2007 RO rating decision.  The Veteran was notified of that decision, but did not file a Substantive Appeal.

4.  The evidence associated with the claims file subsequent to the September 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for sleep apnea, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision that denied the Veteran's claim of entitlement to service connection for sinusitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).  

2.  Evidence received since the final December 1997 determination wherein the RO denied the Veteran's claim of service connection for sinusitis, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2014).

3.  The September 2007 rating decision that denied the Veteran's claim of entitlement to service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).  

4.  Evidence received since the final September 2007 determination wherein the RO denied the Veteran's claim of service connection for sleep apnea, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In light of the favorable dispositions, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for sinusitis and sleep apnea.  The RO last denied the Veteran's claims of service connection for sinusitis in a decision dated December 1997, and for sleep apnea in a decision dated September 2007.  The Veteran did not appeal these decisions and as such, they are final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of service connection for sinusitis was last denied in a December 1997 rating decision, and the claim of service connection for sleep apnea was last denied in a September 2007 rating decision.  At the time of these decisions, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, VA examination reports, and lay statements.  Subsequently, VA records, a VA examination report, a private physician letter, and lay statements have been associated with the claims file. 

The claims were denied as there was, among other things, no evidence that the Veteran's sinusitis or sleep apnea incurred in-service.  The evidence submitted subsequent to the December 1997 and September 2007 decisions is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the December 1997 decision denying service connection for sinusitis includes a February 2011 private physician statement indicating that during the Gulf War, the Veteran experienced sand storms and chemical exposures during his service in the military, which led to severe respiratory conditions.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Furthermore, additional evidence received since the September 2007 decision denying service connection for sleep apnea includes December 2008 statements from service members that served with the Veteran, who reported that they witnessed the Veteran's loud snoring and difficulty breathing while sleeping in-service.  Additionally, the Veteran's private physician concluded that it was more likely that the Veteran's conditions of sleep apnea and sinusitis were directly related to military service after carefully reviewing all the service medical records.    

Therefore, the evidence submitted since the final the December 1997 and September 2007 decisions relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  Accordingly, the Board finds that the claims of service connection for sleep apnea and sinusitis are reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for sleep apnea, is reopened.  To this extent and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of service connection for sinusitis, is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for sleep apnea and sinusitis.

The Veteran submitted a February 2011 letter from his private treating physician.  The physician stated that the Veteran was a Gulf War veteran that experienced sand storms and chemical exposures during his service in the military, which led to severe respiratory problems.  Additionally, the physician stated that the Veteran had been diagnosed with and was currently under treatment for chronic sinusitis.  Furthermore, he stated that the Veteran's symptoms led to sleep apnea, which also triggered gastroesophageal reflux disease, memory loss, lack of concentration, hypertension, erectile dysfunctions, dysuria, and frequency.   The physician concluded that it was more likely that the Veteran's conditions of sleep apnea and sinusitis were directly related to military service after carefully reviewing all service medical records.  However, the physician failed to provide a clear rationale explaining how the Veteran's current sinusitis and sleep apnea were related to service.  The Board notes that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, it is unclear from the physician's statement if he is claiming that the Veteran's sleep apnea is directly related to service or secondary to his sinusitis.  

Subsequently, the Veteran was afforded VA examinations in April 2014 to assess his sinusitis and sleep apnea.  After examining the Veteran, the examiner concluded that the Veteran's sinusitis was less likely related to treatment during military service.  The examiner stated that while dust and fume exposure could possibly result in exacerbation of sinus disease, there was no evidence in the records to support a direct connection between service activity and sinusitis.   However, the Board notes that the VA examiner failed to address the Veteran's June 1994 Report of Medical History at separation, where he reported ear, nose, and throat trouble; shortness of breath; and throat constantly sore.  Nieves-Rodriguez, 22 Vet. App. at 301 (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  

Additionally, the examiner concluded that the Veteran's sleep apnea was less likely than not incurred in or caused by military service.  The examiner again stated that while dust and fume exposure could possibly result in exacerbation of sinus disease, which could in turn worsen his sleep apnea, this connection was tenuous at best and was weakened by the apparent existence of his sleep apnea throughout his entire military service, and not occurring during or after.  However, the Board notes that this opinion is of little probative value as it is internally inconsistent.  Nieves-Rodriguez at 301.  Additionally, the examiner failed to discuss the December 2008 statements by fellow service members who reported witnessing the Veteran's loud snoring and difficulty breathing while sleeping in-service. 

Without further clarification, the Board cannot determine whether the Veteran's sinusitis and/or sleep apnea had their onset in-service or are otherwise related to active service, or a potential service-connected disability.  See Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board finds that, on remand, the Veteran should be afforded new VA examinations to determine the etiology of his sinusitis and sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, a remand is also necessary to obtain outstanding private medical records.  In a February 2011 letter, the Veteran's private treating physician noted that the Veteran was his patient and was being treated for sinusitis and sleep apnea.  It does not appear that treatment records from CarePro Healthcare have been associated with the record.  Because it appears that there may be outstanding private medical records that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1) Ensure that that Veteran's VA treatment records are up to date.  Additionally, the AMC/AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his sinusitis or sleep apnea.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith, including CarePro Healthcare records.  

All attempts to procure any outstanding treatment records should be documented in the claims file.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2013).  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2) After the following, the AMC/AOJ should schedule the Veteran for a VA examination to determine whether his sinusitis is related to his active service.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies should be performed, and all findings should be reported in detail. 

The examiner should opine whether the Veteran's currently-diagnosed sinusitis is at least as likely as not (50 percent or greater probability) related to the his active military service, to include dust storms and fume exposures while serving during Desert Storm.  

The examiner should review and discuss the Veteran's service treatment records, to include the June 1994 Report of Medical History; July 1997 Radiology Report; VA treatment records; the February 2011 private physician letter; the April 2014 VA examination report; and the Veteran's lay statements when rendering an opinion. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3) Additionally, the AMC/AOJ should schedule the Veteran for a VA examination to determine whether his sleep apnea is related to his active service.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies should be performed, and all findings should be reported in detail. 

The examiner should opine whether the Veteran's currently-diagnosed sleep apnea is at least as likely as not (50 percent or greater probability) related to his active military service, to include dust storms and fume exposures while serving during Desert Storm.  

Additionally, if sinusitis is service-connected above, provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed sleep apnea was caused by his service-connected sinusitis.  

Furthermore, the examiner should state whether it is at least as likely as not that the Veteran's diagnosed sleep apnea was aggravated (permanently worsened) by his service-connected sinusitis. 

Please specifically address whether there was any increase in severity of the Veteran's sleep apnea that was proximately due to or the result of the Veteran's service-connected sinusitis, and not due to the natural progress of the Veteran's diagnosed sleep apnea. 

The examiner should review and discuss the Veteran's service treatment records, to include the June 1994 Report of Medical History; VA treatment records; the December 2008 lay statements; the February 2011 private physician letter; the April 2014 VA examination report; and the Veteran's lay statements when rendering an opinion. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4) Thereafter, the AMC/AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) Following the completion of the foregoing, the AMC/AOJ should readjudicate the Veteran's claims.  The RO should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


